Citation Nr: 1221967	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure in service.

2.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities.

3.  Entitlement to service connection for a disorder characterized by low back pain, on a direct basis, or as secondary to peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1969, a portion of which represented service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the undersigned member of the Board in March 2009.  The claims were remanded in September 2009 and September 2011 for additional development.  

During the pendency of the appeal, a June 2010 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned separate 10 percent disability ratings effective April 22, 2008.  Since the Veteran has not disagreed with the ratings or effective date assigned, the issue pertaining to peripheral neuropathy of the bilateral lower extremities is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In light of the June 2010 rating decision, the Board has recharacterized the issues as noted on the title page of this decision.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  It is apparent that the RO also reviewed and considered the evidence in the paperless claims file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.

The issue of entitlement to service connection for ischemic heart disease as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Hypertension was not affirmatively shown during service; hypertension was not manifest to a compensable degree within one year of separation from service; and the current hypertension, first documented after service beyond the one-year presumptive period, is unrelated to a disease, injury, or event during service, including exposure to herbicides.

2.  The evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy of the upper extremities was caused by his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the upper extremities is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims herein decided with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2003, March 2006, February 2005, November 2009, and October 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions with respect to the claims herein decided.  The reports of these examinations, and the other evidence in the file, contain the findings needed to make the critical determination of causation and properly adjudicate these claims.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2011) are satisfied:  chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, soft tissue sarcoma, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias.  38 C.F.R. § 3.309(e) (2011).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53,202 (August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 109 (June 8, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that porphyria cutanea tarda, chloracne or other acneform disease consistent with chloracne, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hypertension

The Veteran contends that his hypertension had its origin during his period of active military service, to include as the result of herbicide exposure and/or stress.   

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  A 10 percent rating for hypertension requires diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more with continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). 

Initially, the Board notes that although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for hypertension.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for certain conditions, including circulatory disorders such as hypertension.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  So, clearly, the Veteran is not entitled to this presumption of service connection because hypertension, his claimed condition, is among those expressly excluded from this presumption. 

The Veteran, however, may still directly link his hypertension to his military service, including to said exposure, just not presumptively.  That is to say, even when, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29  (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Thus, in the absence of any medical evidence relating hypertension to exposure to herbicide agents, service connection as secondary to exposure to herbicide agents is not warranted.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this case, there is no such medical evidence linking the Veteran's hypertension to exposure to herbicide agents.  Accordingly, service connection for hypertension as secondary to exposure to herbicide agents is not warranted. 

The next question before the Board, then, is whether service connection may be granted on a direct basis.  In statements and testimony, the Veteran related having an elevated blood pressure reading on separation from service and having been diagnosed and treated for hypertension within one year of discharge from service.  In support of his claim, the Veteran noted that on separation from service in July 1969, his blood pressure in the sitting position was 138/84, which he contends was pre-hypertensive.  Significantly, the Veteran submitted various medical articles indicating that a blood pressure of that degree constitutes "prehypertension."  The Veteran further asserts that within a year of discharge from service he was prescribed medication to control his hypertension.  In this regard, the Veteran submitted a witness statement in August 2007, from J.C., the Veteran's mother in law, who reported that her daughter told her that the Veteran had experienced stress in service and was diagnosed and treated for hypertension within one year of discharge from service.  

The service treatment records show that on enlistment examination in November 1965, his blood pressure was 138/82, in February 1967 it was 130/85, and on separation from service in July 1969, it was 138/84.  There was no diagnosis of hypertension at that time or at any time during service.  As hypertension was not diagnosed in service, the Board finds that chronicity in service is not established.  38 C.F.R. § 3.303(b) (2011). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection of his hypertension.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

After service, the first medical evidence of a diagnosis of hypertension is dated in 2003.  Subsequent treatment records show ongoing treatment for hypertension.  The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, despite the Veteran's assertions, there is no evidence of a diagnosis of hypertension within one-year presumptive period for service connection for hypertension as a chronic disease and the Board finds that presumptive service connection is not warranted.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

To the extent that the Veteran asserts continuity of hypertension symptomatology, the Board finds that the evidence of continuity fails not because of the lack of documentation, rather the assertion of continuity is less probative than the negative evidence and continuity of symptomatology is not established.  38 C.F.R. § 3.303(b) (2011); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Where, the determinative questions involve a medical diagnosis or causation, not capable of lay observation, medical evidence of an association or link between the current disability and continuity of symptomatology is needed and where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011). 

The Board has considered the Veteran's assertions that his hypertension is related to his service, to include an elevated blood pressure reading on separation from service, and that he developed hypertension within one year of service discharge.  The Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, hypertension is not a condition where lay observation has been found to be competent to establish a diagnosis or the presence of the disability, therefore the determination as to the diagnosis or presence of the disability is medical in nature and not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, hypertension is not a simple medical condition.  The diagnosis requires diagnostic testing and medical evaluation to identify, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent the Veteran and J.C. contend that his hypertension is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the lay contentions of the Veteran and J.C.  Id.  While the Veteran asserts that an elevated blood pressure reading in service supports the current diagnosis by a medical professional, his statements alone are not competent to provide the medical nexus and a medical professional has not made this connection.  Therefore, due to the medical complexity of the issues involved, the statements from J.C. and the Veteran's assertions alone are not sufficient to prove that the condition manifested, was treated, or was diagnosed within one year of service discharge because none of the evidence of record corroborates those statements.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the statements from the Veteran or J.C. offered as proof of service connection between hypertension and service are not competent evidence. 

In addition, although more recently VA clinicians, to include on outpatient treatment in April 2003 and on Agent Orange examination in April 2008, recorded the Veteran's report of onset of hypertension in 1968 or 1970, these notations by a physician do not transform the subjective report into objective competent medical evidence.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, these reports are of little probative value and the Board finds that the weight of the competent evidence is against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Significantly, VA obtained a medical examination and opinion reports addressing the Veteran's contentions.  However, the probative competent medical evidence does not support the claim. 

On VA examination in March 2010, the examiner provided that per the rating schedule, hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  The examiner noted that on enlistment examination in November 1965, his blood pressure was 136/82, and on separation from service in July 1969, it was "normal at 138/84, and he was taking no medication for hypertension."  The diagnosis was essential hypertension.  The VA examiner in October 2011 opined that the Veteran did not have hypertension in service, that it was not secondary to Agent Orange or other herbicide exposure, and that the Veteran's hypertension was not secondary to his pre-diabetes condition in 2005 or his diabetes mellitus diagnosed in 2008.  The examiner concluded that the Veteran's hypertension was more likely than not essential, that is, not secondary to another disability.  Moreover, the examiner pointed out that the Veteran had known complications of atherosclerosis, carotid stenosis, and peripheral vascular disease, among others.  Finally, the examiner reported that the Veteran had a strong family history of hypertension.  There is no contradictory medical evidence of record.  

The Board finds that this VA physician's opinion is both competent and credible and, therefore, probative.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, and even more importantly, this commenting VA physician sufficiently discussed the underlying rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board has considered the research articles submitted by the Veteran in support of his claim.  However, the Court has consistently held that medical statement and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  As the materials submitted do not specifically address the Veteran's condition, they are insufficient to establish an etiological nexus alone. 

Therefore, based on the foregoing, the Board finds that hypertension is not shown to have had its onset during service, and it is unrelated to a disease, injury, or event during service, including exposure to herbicides, is unrelated to a service-connected condition, and was not manifest to a compensable degree within one year of separation from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Peripheral Neuropathy of the Upper Extremities

The Veteran contends that he has peripheral neuropathy of the bilateral upper extremities that is the result of exposure to Agent Orange, or, in the alternative, is causally related to service-connected diabetes mellitus. 

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, notation, treatment, or diagnosis of peripheral neuropathy of the bilateral upper or lower extremities.  On separation examination in July 1969, the Veteran made no neurological complaints, and he was found to have no neurological abnormalities. 

An April 2003 VA treatment record shows complaints of upper extremity numbness, bilaterally.  Tinel's sign was positive, bilaterally.  The post-service treatment records contain a diagnosis of bilateral peripheral neuropathy of the upper extremities.  On Agent Orange examination in April 2008, the Veteran reported numbness of the arms and hands, and a similar feeling in both legs.  The clinician noted that peripheral neuropathy affecting all 4 extremities preceded his diabetes mellitus by a number of years.  The examiner diagnosed peripheral neuropathy.  In a VA Application for Home Improvement and/or Structural Alterations dated in July 2008, a VA physician indicated that the Veteran's home required improvement and/or structural alterations due in part to "diabetic-induced peripheral neuropathy." 

On VA examination in March 2010, the examiner noted that the Veteran had neuropathy primarily involving both left extremities.  On examination, he had normal pinprick sensation in his right upper extremity along his forearm, fingers, and hand, and he had normal pinprick sensation in the right lower extremity down to his ankle. It was somewhat impaired below the right ankle.  Light touch was normal in the right upper extremity throughout his fingers up to the shoulders.  Light touch in the lower extremity was impaired distal to the ankle in his foot.  The examiner opined of the it was unlikely that the peripheral neuropathy was due to diabetes because of the time interval between the onset of the diabetes in 2004, and peripheral neuropathy becoming manifest only one year later.  The examiner opined that the Veteran had peripheral neuropathy in both the left upper extremity and left lower extremity most likely due to his prior stroke.

In an October 2011 medical opinion, a VA examiner opined that the Veteran's peripheral neuropathy was not aggravated by his service-connected diabetes mellitus.  The examiner noted that the Veteran's peripheral neuropathy began during a period of hyperglycemia/pre-diabetes in 2005.  The examiner explained that hyperglycemia, like diabetes, was well known to be glucotoxic and capable of causing peripheral neuropathy.  The examiner opined that the Veteran's peripheral neuropathy progressed parallel to the progression of his diabetes mellitus.  The examiner also noted that the Veteran had known complications of atherosclerosis, carotid stenosis, and peripheral vascular disease, among others, all of which could cause numbness, pain, and decreased strength.  Subsequent treatment records document complaints pertaining to the bilateral upper extremities, along with a diagnosis of diabetic peripheral small fiber neuropathy and polyneuropathy.  

The Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to his service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2011).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310  was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b)  clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a Veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310  in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

The Veteran has been awarded service connection for his diabetes mellitus.  The Veteran has alleged that peripheral neuropathy of the right and left upper extremities was caused or aggravated by his service-connected diabetes mellitus.  Regarding the Veteran's contentions, the Board acknowledges that he is competent to give evidence about what he experienced.  He is competent to report that he has experienced pain and numbness in his arms.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence requires facts perceived through the use of the five senses).  However, to the extent the Veteran contends his condition is related to service or his service connected diabetes, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of peripheral neuropathy requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Significantly, statements and treatment records from the Veteran's treating physicians etiologically link the Veteran's peripheral neuropathy to the service-connected diabetes mellitus.  The Board acknowledges that the opinion and findings of the VA examiner in March 2010 and October 2011, which weigh against the claim.  However, the examiners did not account for the treatment records which contained complaints pertaining to the upper extremities and a diagnosis of diabetic peripheral small fiber neuropathy and polyneuropathy.  Records submitted after the VA examination confirm repeated diagnosis and treatment for diabetic neuropathy. 

Moreover, as mentioned in the introduction section of in this decision, by a rating decision in June 2010, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities as related to the service-connected disability of type II diabetes mellitus.  The RO explained that despite the negative opinion of the VA examiner in March 2010, several examiners throughout the VA treatment records diagnosed neuropathy as secondary to diabetes, including on neurology consults.  Therefore, the RO determined that the weight of the evidence favored the Veteran's claim for service connection for peripheral neuropathy as due to the service-connected diabetes mellitus.  Similarly, here the Board finds that the weight of the evidence supports a finding that the Veteran has peripheral neuropathy of the bilateral upper extremities that is etiologically related to the service-connected diabetes mellitus.

Considering the credible testimony provided by the Veteran, the current diagnosis of peripheral neuropathy of the bilateral upper extremities, and competent medical evidence that etiologically links the Veteran's peripheral neuropathy of the upper extremities to the service-connected diabetes mellitus, the Board finds that the balance of positive and negative evidence is at least in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's current peripheral neuropathy of the upper extremities and diabetes mellitus.  Therefore, service connection peripheral neuropathy of the right and left upper extremities, as secondary to diabetes mellitus, is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hypertension, including as due to herbicide exposure in service, is denied.

Service connection for peripheral neuropathy of the right and left upper extremities is granted, as secondary to service-connected diabetes mellitus, subject to the regulations governing the payment of monetary awards. 


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

The Veteran contends that his current low back disability had its origin in service, or is in some way causally related to the service-connected peripheral neuropathy.

The service treatment records contain no complaints, history, diagnosis or findings consistent with a back disability.  After service, VA treatment records starting in January 2006, show complaints of back pain.  The Veteran has received treatment on several occasions for complaints of low back pain.  In April 2009, a clinician noted chronic lower back pain with significant degenerative disc disease and degenerative joint disease.  A VA examiner in March 2010 examination noted that the Veteran's low back disability first began in the 1980s or 1990s and was most likely related to his previous work as a mechanic.  

In September 2011, the Board determined that while a previously requested VA examination was conducted in March 2010, no opinion was offered as to whether the Veteran's low back disability had been aggravated by peripheral neuropathy.  The Board remanded the claim to obtain a medical opinion with respect to secondary service connection.  In an addendum report in October 2011, a VA examiner opined that the Veteran's low back condition produced symptoms of spinal stenosis, rather than the affecting the peripheral nervous system.  Therefore, his low back condition did not cause aggravation of his peripheral neuropathy.  However, the examiner did not address whether the Veteran's low back disability had been aggravated by peripheral neuropathy.  

A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the October 2011 VA opinion is inadequate, and that another opinion is necessary prior to appellate review.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 359 (1995); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).

In light of the June 2010 RO decision that granted service connection for peripheral neuropathy of the bilateral lower extremities, and the current Board decision that grants service connection for peripheral neuropathy of the bilateral upper extremities, and as it remains unclear to the Board whether the Veteran's low back condition may be aggravated by the service-connected peripheral neuropathy of the bilateral upper and lower extremities, a remand for another VA medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA examiner to obtain a medical opinion as to the etiology of the current low back disorder.  The claims folder should be reviewed by the examiner, and the medical opinion report should reflect that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's service treatment records, and his post-service VA medical records, to include the March 2010 and October 2011 VA examination reports.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disorder and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should provide a medical opinion as to the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that any current low back disorder is related to service or a service-connected disability, to include peripheral neuropathy of the bilateral upper and lower extremities?

b) Is it at least as likely as not (50 percent or greater probability) that any current low back disorder was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include peripheral neuropathy of the bilateral upper and lower extremities? 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


